Opinion by
Mr. Justice Fell,
For some years prior to March 1, 1891, P. A. Reger and C. A. Reger were partners trading as Perry A. Reger & Bro. On the date named the partnership was dissolved, and a new partnership, the members of which were P. A. Reger and C. T. Hickman was formed, and the same firm name was retained. The statement as to the financial condition of Perry A. Reger & Bro., which it is claimed was the basis of the credit given, was made by the old firm to a mercantile agency on Dec. 30, 1890, and not communicated to the plaintiff until July 30, 1891. The merchandise in question was sold to the new firm in June, 1891.
From these facts it follows that the learned judge was clearly right in directing a verdict for the defendant in the inter-pleader. The right to rescind the contract of sale was based upon the alleged falsity of a statement made not in relation to the defendant in the execution, but in relation to another party, and not communicated to the plaintiff until after the goods were sold. The facts do not raise the legal questions elaborately argued by the appellant’s counsel, and it is unnecessary to consider them.
The judgment is affirmed.